United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-626
Issued: June 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 27, 2015 appellant filed a timely appeal from a November 12, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a January 12, 2015
nonmerit decision denying her request for further merit review. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established more than 17 percent impairment to
her right arm for which she received a schedule award; and (2) whether OWCP properly denied
her request for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101-8193.

FACTUAL HISTORY
On October 18, 2005 appellant, then a 50-year-old mail handler, filed an occupational
disease claim alleging that her carpal tunnel disorder and shoulder pain were related to her work
duties. OWCP accepted the claim for left side carpal tunnel syndrome and supraspinatus
tendinitis of the right shoulder and paid compensation benefits. The record indicates that
appellant sustained an occupational right wrist strain on November 3, 2003; occupational right
carpal tunnel syndrome in 2004 with right carpal tunnel release in August 2004;2 right cubital
syndrome in 2009; and a minor left arm injury in 2010. These workers’ compensation claims
were combined in the instant claim.3
On June 3, 2008 appellant filed a claim for a schedule award. By decision dated
November 7, 2008, OWCP awarded her a schedule award for 13 percent permanent impairment
of the right shoulder, 5 percent for right carpal tunnel syndrome for a combined total of 17
percent of the right arm, and 1 percent permanent impairment of the left arm. As appellant had
previously received a 5 percent schedule award for loss of use of the right arm, but was
determined to be entitled to a 17 percent award, she received an additional 12 percent schedule
award for the right arm. The award ran for 40.56 weeks of compensation for the period July 16,
2008 to April 25, 2009.
On February 20, 2012 appellant underwent right shoulder arthroscopy and subacromial
decompression, right distal clavicle excision, and rotator cuff repair. On January 30, 2013 she
had additional right shoulder surgery. OWCP approved these procedures. By decision dated
May 29, 2013, it updated appellant’s case to note her claim was accepted for the following
conditions: left carpal tunnel syndrome; disorder of bursae and tendons in right shoulder; right
rotator cuff sprain; other affections of right shoulder; and ankyloses of right shoulder joint.
On December 13, 2013 appellant filed a claim for an additional schedule award for her
right arm. In a January 7, 2014 report, Dr. Richard C. Lehman, a Board-certified orthopedic
surgeon, who performed the January 2013 surgery, reported that she had ongoing weakness
referable to her right shoulder. He opined that appellant reached maximum medical
improvement and had 16 percent impairment at the level of the shoulder. Under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment4
(hereinafter A.M.A., Guides), Dr. Lehman provided the following ratings under Table 15-5, page
401: “three percent for pain of the right shoulder tissue; three percent for muscle tendon
impairment; three percent for tendinitis; three percent for impingement syndrome; and four
percent for rotator cuff partial thickness tear.”
2

Appellant received a schedule award for five percent permanent impairment of the right arm.

3

On July 26, 2006 OWCP issued a zero percent loss of wage-earning capacity decision as it found appellant’s
employment as a modified mail handler effective on March 31, 2006 fairly and reasonably represented her
wage-earning capacity and her actual earnings met or exceeded the current wages of the job held when injured. By
decision dated February 9, 2010, it denied modification of the July 26, 2006 decision. However, by decision dated
August 12, 2010, an OWCP hearing representative reversed the February 9, 2010 decision and ordered OWCP to
process appellant’s claims for compensation effective December 5, 2009.
4

A.M.A., Guides (6th ed. 2008).

2

In a January 24, 2014 report, an OWCP medical adviser indicated that Dr. Lehman’s
impairment rating was not in conformance with the A.M.A., Guides. He noted that page 387 of
the A.M.A., Guides precluded a rating for more than one grid diagnosis. Furthermore, whenever
a grid diagnosis or range of motion was used, the rating could not be augmented by the pain
impairment unless every requirement of Chapter 3 had properly been considered. The medical
adviser stated that Dr. Lehman offered no consideration of the factors that must be considered
and did not even suggest that the rating for pain was from Chapter 3.
In a March 17, 2014 note, Dr. Lehman responded that he was unable to comment on
OWCP’s note regarding appellant’s carpal tunnel syndrome condition as he was not treating her
for that condition.
OWCP referred appellant for an impairment evaluation with Dr. Richard T. Katz, a
Board-certified physiatrist. In an April 7, 2014 report, Dr. Katz noted the history of injury, his
review of the statement of accepted facts and the medical record. He presented right upper
extremity examination findings and opined that maximum medical improvement was reached by
December 3, 2013. In explaining how he calculated appellant’s permanent impairment, Dr. Katz
noted that under the sixth edition of the A.M.A., Guides on page 387, the work-related shoulder
condition yielding the greater impairment rating should be utilized for calculation of the
permanent impairment. He rated appellant’s full thickness tear with residual loss on page 403 of
Table 15-5. Dr. Katz found that condition was class 1, her physical examination was grade 2,
her QuickDASH score was grade 3. He opined that appellant therefore had a seven percent
permanent impairment due to right shoulder pathology.
In an April 11, 2014 report, an OWCP medical adviser reviewed the medical record and
accepted that appellant reached maximum medical improvement on December 3, 2013 as it was
consistent with the evaluation offered on that date. He reviewed Dr. Katz’s impairment rating of
seven percent impairment of the right arm and found it acceptable under the A.M.A., Guides.
The medical adviser noted, however, that Dr. Katz’s impairment rating of 7 percent was a
decrease in impairment from the previous shoulder rating of 13 percent, which had been
combined with a carpal tunnel rating of 5 percent, to yield the 17 percent impairment rating of
the right arm. Thus, appellant had not established an increase in impairment to the right upper
extremity.
By decision dated April 22, 2014, OWCP denied appellant’s claim for an additional
schedule award.
On May 6, 2014 OWCP received appellant’s request to review the written record. In an
April 30, 2014 statement, appellant argued that her impairment rating was wrong as she had
constant pain in her right shoulder, both hands tingled and had numbness, and she could no
longer do the things she used to do. She asserted that Dr. Katz was not “honest” in his rating.
No new evidence pertaining to appellant’s schedule award was received.
By decision dated November 12, 2014, an OWCP hearing representative affirmed the
prior decision finding that there was no probative evidence of any impairment greater than the 17
percent right upper extremity impairment previously awarded.

3

On November 25, 2014 OWCP received appellant’s request for reconsideration. In a
November 24, 2014 statement, appellant reiterated that she did not get a fair impairment rating
from Dr. Katz. In support of her request for reconsideration, she submitted a November 17, 2014
magnetic resonance imaging (MRI) scan; a notice of appointment of January 5, 2015 with
Dr. Charles Grimshaw, an orthopedic surgeon; a physical therapy referral from Dr. Grimshaw
dated November 24, 2014; her formal complaint against Dr. Katz; and congressional
correspondence between her congressman and OWCP.
By decision dated January 12, 2015, OWCP denied reconsideration without reviewing
the merits of the case.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.5 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
A claimant may seek an increased schedule award if the evidence establishes that she
sustained an increased impairment at a later date causally related to her employment injury.7
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability, and Health (ICF).
For upper and lower extremity impairments, the evaluator identifies the impairment class for the
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS). The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8 Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the percentage of impairment

5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
7

Linda T. Brown, 51 ECAB 115, 116 (1999); Paul R. Reedy, 45 ECAB 488, 490 (1994).

8

R.Z., Docket No. 10-1915 (issued May 19, 2011).

9

J.W., Docket No. 11-289 (issued September 12, 2011).

4

using the A.M.A., Guides.10 In some instances, the medical adviser’s opinion can constitute the
weight of the medical evidence. This occurs in schedule award cases where an attending
physician indicates maximum medical improvement has been reached and described the
permanent impairment of the affected member, but does not offer an impairment rating. In this
instance, a detailed opinion by OWCP medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.11
ANALYSIS -- ISSUE 1
OWCP has accepted the conditions of right wrist strain, right carpal tunnel syndrome,
right cubital syndrome, disorder of bursae and tendons in right shoulder, right rotator cuff sprain;
other affections of right shoulder; and ankyloses of right shoulder joint, in this consolidated case
record. By decision dated November 7, 2008, appellant received a schedule award for a total of
17 percent impairment of the right upper extremity and 1 percent impairment of the left upper
extremity. A left carpal tunnel syndrome has also been accepted by OWCP. However, the
degree of impairment of the left upper extremity is not before the Board at this time. Appellant
underwent additional surgery on her right upper extremity on February 20, 2012 and January 30,
2013 and requested an increased schedule award, which OWCP denied.
In his January 7, 2014 report, Dr. Lehman reported that appellant had ongoing weakness
in her right shoulder. He opined that she had reached maximum medical improvement and had
16 percent impairment under Table 15-5 at the level of the shoulder. Dr. Lehman attributed three
percent due to pain of the right shoulder tissue; three percent for muscle tendon; three percent for
tendinitis; three percent for impingement syndrome; and four percent for rotator cuff partial
thickness tear. However, as properly noted by the medical adviser, this is contrary to specific
instructions in the A.M.A., Guides regarding diagnosis-based impairments. When there are two
diagnoses evaluated under the same table, the examiner should use the diagnosis which would
yield the highest related impairment rating.12 Furthermore, Dr. Lehman provided no explanation
as to how he arrived at his impairment calculations. As his impairment rating was not in
conformance of the A.M.A., Guides, it is of limited probative value.
In an April 7, 2014 report, Dr. Katz opined maximum medical improvement was reached
by December 3, 2013. As to an impairment to the right shoulder, he identified Table 15-5 and
rated appellant’s rotator cuff injury, full thickness tear with residual loss as seven percent
impairment. For rotator cuff injury, full thickness tear with residual loss, the default (grade C)
impairment for class of diagnosis of 1 is five percent. In this case, Dr. Katz adjusted the
impairment to a grade E impairment of seven percent, using a grade modifier of two for physical

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013); see also L.R., Docket No. 14-674 (issued August 13, 2014); D.H., Docket
No. 12-1857 (issued February 26, 2013).
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.8(1) (September 2010).
12

A.M.A., Guides 387; see also C.P., Docket No. 11-117 (issued August 10, 2011).

5

examination and grade modifier of three for functional history adjustment.13 The medical
adviser agreed that Dr. Katz’s impairment calculation conformed to the A.M.A., Guides.
The Board finds that OWCP properly relied on the impairment rating provided by
Dr. Katz. The opinion was based on the complete record. As noted, Dr. Katz’s seven percent
impairment calculation conformed to the A.M.A., Guides. The medical adviser also properly
noted that Dr. Katz’s impairment rating of 7 percent was a decrease in impairment from the
previous shoulder rating of 13 percent, which had been combined with a carpal tunnel rating of 5
percent, to yield the total 17 percent impairment. Thus, appellant had not established an increase
in impairment to the right upper extremity.
Appellant previously received a schedule award for 17 percent impairment to her right
upper extremity, of which 13 percent impairment was attributed to her shoulder condition.
Dr. Katz properly calculated a seven percent impairment of the right shoulder conformed with
the A.M.A., Guides, but as she had already received a 13 percent impairment rating for the right
shoulder there was no evidence demonstrating a higher percentage of impairment pursuant to the
A.M.A., Guides. Therefore, OWCP properly denied appellant’s claim for an increased schedule
award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,14
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.15 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.16 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.17

13

Id. at 406-10, Tables 15-7, 15-8.

14

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(2).

16

Id. at § 10.607(a).

17

Id. at § 10.608(b).

6

ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. In support of her request for reconsideration, she submitted a
November 17, 2014 MRI scan; a notice of appointment of January 5, 2015 with Dr. Grimshaw; a
physical therapy referral from Dr. Grimshaw dated November 24, 2014; her formal complaint
against Dr. Katz; and congressional correspondence between her congressman and OWCP. The
Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.18 The evidence appellant
submitted in connection with her November 24, 2014 reconsideration request, however, is not
pertinent to the issue on appeal; i.e., whether she had any permanent impairment for the right
upper extremity from her accepted conditions entitling her to an additional schedule award. The
MRI scan report is not accompanied by a medical report discussing how it supported additional
impairment. Appellant’s reconsideration request failed to show that OWCP erroneously applied
or interpreted a point of law nor did it advance a point of law or fact not previously considered
by OWCP. OWCP did not abuse its discretion in refusing to reopen her claim for a review on
the merits in its January 12, 2015 decision.
On appeal, appellant contends her injuries are worsening and the case left out a lot of
information. However, as noted above, she submitted no medical evidence to support an
increased impairment to her right upper extremity. Appellant may submit the additional
evidence to OWCP with a formal, written request for reconsideration under 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.606.19
CONCLUSION
The Board finds that appellant did not sustain greater than 17 percent impairment to the
right upper extremity, for which she received a schedule award. The Board further finds that
OWCP properly denied appellant’s request for merit review under 5 U.S.C. § 8128(a).

18

See David J. McDonald, 50 ECAB 185 (1998).

19

See A.L., Docket No. 08-1730 (issued March 16, 2009).

7

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2015 and November 12, 2014
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

